Citation Nr: 1233594	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic bronchitis/pneumonia.

3.  Entitlement to an initial compensable rating for service-connected asthma. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

In this case, the Veteran has both a paper claims folder and an electronic claims folder within the Virtual VA system.  Any future consideration of this case should take into consideration the existence of this electronic record.  At this time, however, there are no pertinent medical records associated with the Veteran's Virtual VA electronic folder.

The issues of entitlement to service connection for chronic bronchitis/pneumonia and entitlement to an initial compensable rating for service-connected asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD was first diagnosed in service, and the stressors supporting the PTSD diagnosis are consistent with the circumstances of his three deployments in active conflict zones as a signals intelligence and ground electronic warfare specialist.
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304 (2011); 73 Fed. Reg. 64208 (Oct. 29, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for PTSD.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

On October 29, 2008, VA amended its regulations to the effect that, if the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)(1)).  This rule became effective October 29, 2008, and applies to claims pending before VA on the effective date of this rule, as well as to claims filed after that date.

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this issue may be briefly summarized.  The Veteran served on active duty from June 2003 to June 2008.  He had a military occupational specialty involving signals intelligence and ground electronic warfare.  He was deployed to Ar Ramadi from March 2005 to June 2005, to Al Asad during Operation Iraqi Freedom from August 2006 to February 2007, and to Fallujah from August 2007 to February 2008.  On an April 2008 medical assessment, the Veteran requested to be evaluated for PTSD.  He reported sleeping difficulty for the last 1 to 2 months awakening with nightmares.  He had not reported these symptoms on his post-deployment questionnaires because he was hesitant to talk about his problems.  The Veteran was diagnosed with PTSD, and referred to the mental health clinic.

The Veteran was discharged from active duty on June 8, 2008.  He underwent VA PTSD examination on June 23, 2008 and was again diagnosed with PTSD.  The stressors supporting the PTSD diagnosis were related to his deployments to Iraq in 2005, 2006 and 2007 as an intelligence officer.  The Veteran reported witnessing the deaths and injuries of fellow soldiers and other individuals due to improvised explosive devices and fire attacks.

Based upon the above, the Board finds that the criteria for establishing service connection for PTSD have been met.  The Veteran's PTSD was first diagnosed in service in April 2008.  To the extent it can be argued that this diagnosis did not conform to DSM-IV standards, the Board observes that this diagnosis was confirmed by a formal VA examination which was conducted 15 days after the Veteran's separation from service.  The stressors supporting the PTSD diagnosis are consistent with the circumstances of the Veteran's three deployments in active conflict zones as a signals intelligence and ground electronic warfare specialist.  The Veteran's lay testimony alone is sufficient to establish the occurrence of the inservice stressors without further development under the current version of 38 C.F.R. § 3.304(f)(1) which may be applied to this claim.  73 Fed. Reg. 64208 (Oct. 29, 2008).  The claim of entitlement to service connection for PTSD, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on the PTSD claim on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks an initial compensable rating for service-connected asthma.  Notably, he is also service-connected for allergic rhinitis.  The Veteran asserts that he experiences recurrent bouts of bronchitis/pneumonia which began in active service, and is aggravated by his service-connected asthma condition.

The Veteran has twice requested the RO to obtain his treatment records from the Saginaw VA Medical Center (VAMC) wherein he has received all of his medical care since his discharge from active duty.  See VA Form 21-4138s received in August 2008 and January 2009.  He reports being on multiple medications to control his asthma which have been ineffective.  The Board must remand this case to obtain the Veteran's VA treatment records which are not currently associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession). 

The Board also finds that additional examination of the Veteran is warranted to determine the current nature and severity of his service-connected asthma.  The Veteran's report of being on multiple medications to control his asthma which have been ineffective suggests a potential increased severity of symptomatology.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (a 10 percent rating warranted with intermittent inhalational or oral bronchodilator therapy).

Additionally, the Veteran reports recurrent bouts of bronchitis/pneumonia which began in active service.  The VA examination conducted in June 2008 did not specifically address whether the Veteran manifested a chronic bronchitis disorder independent of the asthma disability diagnosed at that time.  Thus, the Board finds that examination is warranted to determine whether an independent disease entity of chronic bronchitis exists and, if so, if it was first manifested during active service, related to an event during active service, or aggravated beyond the normal progress of the disorder by service-connected disability.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's clinical records of treatment at the Saginaw VAMC since June 2008.

2.  Upon completion of the above, schedule the Veteran for appropriate respiratory examination to determine the nature and severity of his service-connected asthma as well as whether he manifests an independent disease entity of chronic bronchitis/pneumonia.  The claims folder contents must be provided to the examiner for review.  Following any necessary testing or studies, the examiner is requested to provide opinion on the following questions:

   a) evaluate the current nature and severity of service-connected asthma by obtaining a history of use for inhalational or oral bronchodilator therapy as well as the frequency and duration of asthma exacerbations, and conduct pulmonary function testing; and
   
   b) identify whether the Veteran has any additional chronic respiratory disorders other than service-connected asthma and allergic rhinitis, including chronic bronchitis and/or pneumonia, and, if so, whether it is at least as likely as not that such disorder(s) either i) first manifested in service, ii) is causally related to an event during service OR iii) is aggravated by the normal progress of the disorder by service-connected asthma and/or allergic rhinitis?

In evaluating whether the Veteran manifests a chronic respiratory disorder other than service-connected asthma and allergic rhinitis, the examiner should consider the following:

* the Veteran is service-connected for both asthma and allergic rhinitis;
* the Veteran reports that his service-connected asthma results in recurrent bouts of bronchitis and/or pneumonia;
* the Veteran's inservice treatment for the following: 
* upper respiratory infection (URI)/resolving bronchitis/pneumonia in July and August 2003;
* URI in October 2003;
* nasal congestion in April 2005;
* URI in December 2005;
* URI in March 2006;
* URI in July 2006; and
* congestion in October 2007

If the examiner is not able to provide an opinion, he or she should explain why.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


